     Case 1:08-cv-10934-LAP Document 2320 Filed 09/30/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



                                            08 Civ. 10934 (LAP)
IN RE: 650 FIFTH AVENUE AND
RELATED PROPERTIES                                  ORDER




LORETTA A. PRESKA, Senior United States District Judge:

     With   respect   to   the   probable   cause    hearing    currently

scheduled to commence on October 13, 2020, subject to further order

of the Court of Appeals, the Court previously stated that it would

“determine promptly whether live testimony from Mr. Hassani and

Mr. Dabiran will be permitted at the hearing.”       (See dkt. no. 2302

at 10.)

     The Court concludes that in-person testimony from Mr. Hassani

and Mr. Dabiran will not be necessary.        As the Government points

out, both Mr. Hassani and Mr. Dabiran joined the board of Alavi in

2005, and neither of them appears to possess actual knowledge

concerning events at Alavi and the Partnership from before their

tenures.    (See dkt. no. 2319 at 2.)         Thus, even if the Court

determined that Mr. Hassani’s and/or Mr. Dabiran’s hypothetical

in-person testimony was credible, that fact would be of little

assistance to the Court in weighing the evidence necessary to make

a probable cause determination. For example, neither Mr. Hassani’s

nor Mr. Dabiran’s live testimony would, beyond what has already

                                   1
       Case 1:08-cv-10934-LAP Document 2320 Filed 09/30/20 Page 2 of 2



been   submitted   in   their   supplemental   declarations,     rebut   any

contradictory evidence presented by the Government or evidence

concerning events prior to 2005.         Their presence is accordingly

unnecessary at the probable cause hearing.

SO ORDERED.

Dated:      New York, New York
            September 30, 2020

                             __________________________________
                             LORETTA A. PRESKA
                             Senior United States District Judge




                                     2
